Murdock, /., dissenting: Congress, in enacting the last sentence of section 272 (a) (1), applicable to notices of deficiency mailed after October 21, 1942, must have bad in mind either one of two things. One, a notice correctly addressed to a person whose last known address chargeable to the Commissioner was outside the United States, or, two, a notice correctly addressed to a last known address in the United States where the person addressed was outside. The last known addresses of the petitioners in this case were inside the United States, and, if the first alternative is what Congress intended, then neither is entitled to the longer time, whereas, if the second alternative is what Congress intended, then Both are entitled to the longer time. So whichever alternative is correct, the prevailing opinion is incorrect. ARUNdell and Opper, agree with this dissent.